DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see remarks dated 3/21/22) with respect to claims 1-20 have been considered and are persuasive. Specifically, the Examiner notes pages 8-12 of the remarks towards the limitations of “wherein the power state of the storage device is controlled by the storage device controller during the first time period and by the power control unit during the second time period. the first time period being a period in which the information processing apparatus is in a first state, the first state being a state in which the storage device controller is being supplied with power the second time period is a period in which the information processing apparatus is in a second state, the second state being a state in which the storage device controller is not being supplied with power a power control unit configured to: stop supply of power to the storage device controller without stopping supply of power to the storage device during a second time period, directly control the power state of the storage device between the power on state and the power saving state, during the second time” as differentiating the prior art of record and the claimed invention.  

   2.   REASONS FOR ALLOWANCE
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of: 
“a storage device controller configured to read information from the storage device and to write information to the storage device, wherein the storage device controller controls, during a first time period, a power state of the storage device between a power on state and a power saving state, the first time period being a period in which the information processing apparatus is in a first state, the first state being a state in which the storage device controller is being supplied with power; and 
a power control unit configured to: 
stop supply of power to the storage device controller without stopping supply of power to the storage device, during a second time period, wherein the second time period is a period in which the information processing apparatus is in a second state, the second state being a state in which the storage device controller is not being supplied with power; and 
directly control the power state of the storage device between the power on state and the power saving state, during the second time period, 
wherein the power state of the storage device is controlled by the storage device controller during the first time period and by the power control unit during the second time period.”

Claim 11 recites the limitations of: 
“a storage device controller configured to read information from the storage device and to write information to the storage device, wherein the storage device controller controls, during a first time period, a power state of the storage device between a power on state and a power saving state, the first time period being a period in which the information processing apparatus is in a first state, the first state being a state in which the storage device controller is being supplied with power, and (iii) a power control unit, the method comprising: 
causing the power control unit to stop supply of power to the storage device controller without stopping supply of power to the storage device, during a second time period, 
wherein the second time period is a period in which the information processing apparatus is in a second state, the second state being a state in which the storage device controller is not being supplied with power; and 
causing the power control unit to directly control the power state of the storage device between the power on state and the power saving state between the power on state and the power saving state, during the second time period, 
wherein the power state of the storage device is controlled by the storage device controller during the first time period and by the power control unit during the second time period.”

Claim 12 recites the limitations of: 
“a storage device controller configured to read information from the storage device and to write information to the storage device, wherein the storage device controller controls a power state of the storage device between a power on state and a power saving state during a first time period, the first time period being a period in which the information processing apparatus is in a first state in which the storage device controller is being supplied with power; 
a power control unit configured to, during a second time period, stop supply of power to a first power source domain including the storage device, without stopping supply of power to a second power source domain including the storage device controller, wherein the second time period is a period in which the information processing apparatus is in a second state, the second state being a state in which the storage device controller is not being supplied with power; and
a signal transmission unit included in a power source domain different from the first power source domain and configured to, during the second time period, directly control the power state of the storage device between the power on state and the power saving state, 
wherein the power state of the storage device is controlled by the storage device controller during the first time period and by the signal transmission unit during the second time period.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Anazawa (US 20190286219 A1), which teaches a storage device that comprises a nonvolatile memory, a controller that controls access to the nonvolatile memory, and a power circuit that supplies power to the nonvolatile memory and the controller. The power circuit can control the supply of power to at least parts of the nonvolatile memory and at least parts of the controller. The controller executes a data save process when a sleep transition request is received from the host requesting at least one of a plurality of sleep states according to a requested sleep state of the sleep transition request. The controller provides the host with state transition determination information that includes at one of a power consumption amount for a transition to a sleep state from an idle state and power consumption amount for a transition from the sleep state to the idle state.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-31 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137